           Case 2:17-cv-04140-DWL Document 95 Filed 01/25/19 Page 1 of 5




1 Dennis I. Wilenchik, #005350
  WILENCHIK & BARTNESS PC
2 The Wilenchik & Bartness Building
  2810 North Third Street
3 Phoenix, Arizona 85004
  admin@wb-law.com
4
  Leo R. Beus, #002687
5 BEUS GILBERT    PLLC
  701 North 44th Street
6 Phoenix, Arizona 85008
  lbeus@beusgilbert.com
7 Attorneys for Wyo Tech Investment Group, LLC

8                          UNITED STATES DISTRICT COURT

9                                  DISTRICT OF ARIZONA

10   Wells Fargo Bank, N.A.,                          Case No.: 2:17-CV-04140-JJT

11              Plaintiff,                           MOTION TO DISMISS/MOTION
     v.                                                FOR JUDGMENT ON THE
12   WYO TECH Investment Group, LLC; CWT                    PLEADINGS
     Canada II Limited Partnership; Resources
13   Recovery Corporation; and Jean Noelting,          (Oral Argument Requested)

14           Defendants.
     WYO TECH Investment Group, LLC,
15
                 Cross-Claimant,
16   v.

17   CWT Canada II Limited Partnership,
     Resources Recovery Corporation, and Jean
18   Noelting,
                Cross-Claim Defendants.
19   WYO TECH Investment Group, LLC,
20               Third Party Plaintiff,
     v.
21
     Schlam Stone & Dolan, LLC, a New York
22   Limited Liability Partnership; and Jeffrey M.
     Eilender,
23               Third Party Defendants.
24

25

26
             Case 2:17-cv-04140-DWL Document 95 Filed 01/25/19 Page 2 of 5




 1         Wyo Tech Investment Group, LLC (“Wyo Tech”), hereby files this Motion to Dismiss the

 2 Interpleader Action and/or Grant Wyo Tech Judgment on the Pleadings and Release the Funds to

 3 Wyo Tech. This Motion is supported by the following Memorandum of Points and Authorities

 4 and prior filings in this case.
 5                           MEMORANDUM OF POINTS AND AUTHORITIES

 6         The CWT Parties’ contention for their supposed right to the funds is based upon a theory

 7 of alter ego. [Joint Case Management Plan (Doc. 62) at 3:13 – 17 (“That Danzik would use an
 8 alter-ego company to evade creditors is nothing new.”).] That is, the CWT Parties claim that the

 9 Wyo Tech Funds are in reality funds owned by Dennis Danzik. The CWT Parties claim that their

10 evidence of this is supposed “post-judgment discovery show[ing] that over half of the funds paid

11 from this account were paid to Danzik’s company, his wife, his daughter, and other known Danzik

12 cronies.” [Id. at 3:6 – 8]. Based on this supposed theory, the CWT Parties have told this Court

13 that the sole factual and legal issue they dispute is whether “Danzik has an interest in the funds

14 in dispute”. [Id. at 9:21 – 22]. However, the CWT Parties are barred from asserting such a

15 “dispute” as the Bankruptcy Court has already, unequivocally and specifically, ordered that the

16 CWT Parties are not authorized to pursue such a claim in this action.

17         As recognized by the Bankruptcy Court, the “CWT Parties seek derivative standing to

18 assert claims on behalf of the bankruptcy estate in the Interpleader Action 1.” [Order of Wyoming

19 Bankruptcy Court in Case No. 17-20934 (Doc. 165) attached hereto as Exhibit A at pg. 2]. 2 In
20 denying the CWT Parties the right to assert the claim that the Wells Fargo Wyo Tech Funds were

21 the funds of the Debtor in Possession (“DIP”), Dennis Danzik, the Bankruptcy Court first found

22
     The “Interpleader Action” was defined by the Bankruptcy Court as this action, “District Court
     1
23 for the District of Arizona, case number 2:17-cv-04140-JJT”.

24 Reference to the Bankruptcy Court’s Order does not convert this Motion. Courts, including the
   2

   Arizona Supreme Court, have consistently “held … that courts take judicial notice of other actions
25 involving similar parties and issues and of the pleadings therein, and that in passing upon the
   pleadings in one action they may and should consider the record in the other.” Regan v. First Nat.
26 Bank, 55 Ariz. 320, 327 (1940).
                                                   1
              Case 2:17-cv-04140-DWL Document 95 Filed 01/25/19 Page 3 of 5




 1 that the CWT Parties’ claim was not colorable. [Id. at pg. 3 – 4 (“The CWT Parties’ analysis of

 2 its claims include the following: ‘Specifically, the evidence shows that Danzik—acting on his
 3 own or through an agent—transferred funds, intellectual property, and other valuable assets to

 4 Wyo Tech (and a related company, Inductance Energy Company) for the purpose of laundering

 5 those funds, intellectual property, and other valuable assets through Wyo Tech and back to an
 6 entity or entities owned or controlled by Danzik, as well as his family members.’ … Its claim is

 7 speculative and fails to survive a motion to dismiss.”)]. The Bankruptcy Court thereafter ordered

 8 as follows:
 9

10

11

12

13

14

15 As such, the sole issue the CWT Parties assert in this case—whether “Danzik has an interest in

16 the funds in dispute” (Doc. 62 at 9:21 – 22)—is the exact issue the Bankruptcy Court for the

17 District of Wyoming has specifically and unequivocally precluded them from asserting.
18                                           CONCLUSION
19           Because the sole contention asserted by the CWT Parties is precluded by Order of the
20 Bankruptcy Court, this Court must immediately release the wrongfully restrained funds to Wyo
21 Tech, after which, Wyo Tech should be allowed to pursue its damages claims as asserted in this

22 suit.

23 / / / /
24 / / / /

25 / / / /

26
                                                   2
      Case 2:17-cv-04140-DWL Document 95 Filed 01/25/19 Page 4 of 5




 1   RESPECTFULLY SUBMITTED January 25, 2019.
 2                         WILENCHIK & BARTNESS, P.C.
 3
                           /s/ Dennis I. Wilenchik, Esq.
 4
                           Dennis I. Wilenchik, Esq.
 5                         The Wilenchik & Bartness Building
                           2810 North Third Street
 6                         Phoenix, Arizona 85004
                           admin@wb-law.com
 7
                           BEUS GILBERT PLLC
 8
                           Leo R. Beus, Esq.
 9                         701 North 44th Street
                           Phoenix, Arizona 85008
10                         lbeus@beusgilbert.com
                           Attorneys for Wyo Tech Investment Group, LLC
11

12

13

14

15

16

17
18

19

20
21

22

23
24

25

26
                                       3
             Case 2:17-cv-04140-DWL Document 95 Filed 01/25/19 Page 5 of 5




 1 ELECTRONICALLY FILED January 25, 2019.

 2 COPY served via CM/ECF System, which sends notification
   to all parties registered therein this 25th day of January, 2019.
 3

 4
     /s/ Hilary Myers
 5
 6

 7

 8
 9

10

11

12

13

14

15

16

17
18

19

20
21

22

23
24

25

26
                                                     4
